DETAILED ACTION
Claims 1-15 are pending in the application. 


Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.


Allowable Subject Matter
3.  	Claims 1-15 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An electronic apparatus comprising: 
  	a display unit; 
  	a memory; and 
  	one or more processors, 
  	wherein the one or more processors control the memory to record predetermined settings corresponding to a predetermined position of a first operation member, 
  	wherein in a case where it is detected that the first operation member is at the predetermined position, the one or more processors apply the predetermined settings, 
  	wherein in a case where it is detected that the first operation member is at the predetermined position in a state where the one or more processors operate so as to suppress generation of sound or light, the one or more processors control the display unit to display a user interface (UI) for selecting whether to apply a setting included in the predetermined settings and related to an operation involving generation of sound or light, and 
  	wherein in a case where settings for suppressing generation of sound or light are selected in a state where the predetermined settings are applied, the one or more processors apply the settings for suppressing generation of sound or light, without displaying a UI for selecting whether to apply the settings for suppressing generation of sound or light, regardless of the setting included in the predetermined settings and related to the operation involving generation of sound or light.”

  	The closest prior art of record relied upon is Fuh et al (US 2012/0086846 A1) which discloses an interface for an image capturing device comprising a display unit and a touch sensor for adjusting a variety of settings using an interface without the need to turn on the screen on the back side. However, the prior art, taken alone, or in combination with another, fails to teach wherein in a case where settings for suppressing generation of sound or light are selected in a state where the predetermined settings are applied, the one or more processors apply the settings for suppressing generation of sound or light, without displaying a UI for selecting whether to apply the settings for suppressing generation of sound or light, regardless of the setting included in the predetermined settings and related to the operation involving generation of sound or light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697